Title: From George Washington to the Board of War, 22 April 1779
From: Washington, George
To: Board of War



Gentlemen
Head Quarters Middle Brook 22d April 1779

I have been honored with your favr of the 13th instant and those of Mr Scull of the 13th 15th and 19th—The number of Hunting shirts ordered to be made up by Otis and Henley will be fully sufficient, if they can be provided in time. I yesterday wrote to Boston and desired that they might be sent forward as fast as finished—Be pleased to direct Mr Mease to send on to Camp the ten thousand Overalls which he some little time ago mentioned as being ready—as also what Shirts and Blankets he may have upon hand—The troops destined for the Indian Expedition must be compleated in the latter Article, as they will carry but few tents—It will be absolutely necessary that at least two spare pairs of Shoes pr Man should be carried upon this expedition, and from the Returns of which I am possessed, the quantities in this Store and that at Fishkill are not more than sufficient, with the addition of occasional supplies to keep, the troops that will remain, shod—I must therefore request that the Board will if possible have eight or ten thousand pair collected at Lancaster by the 10th of next Month. From thence they can be carried to Susquehannah and transported up the River with the other Stores—If the above quantity cannot be certainly procured by that time, be pleased to say how many can be depended upon, and I will endeavour to procure the others from the Eastward.
I shall agreeable to your recommendation extend the term of the pardon to Deserters to a further day. I will transmit a Copy to the Board and shall be obliged by their circulating hand Bills besides publishing in the News papers.
Inclosed you have the Commissions of four Ensigns of the 1st No. Carolina Regt who have the Rank of 2d Lieutent. Be pleased to desire the Secretary to amend them. You have also the Comms. of Ensign Thellable of the 11th Virginia Regt resigned 9th Novemr 1778.
There are upwards of one hundred Drums wanting in this part of the Army and I imagine a proportion in the remainder. I shall be obliged by having means taken to procure them if it is not already done, and forwarded as fast as finished. I have the honor to be &c.
